DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 03/10/2021. As directed by the amendment: claim 1 has been amended; claims 2-4, 10-13, 16-20 have been canceled; and new claims 21-32 have been added. Thus, claims 1, 5-9, 14-15, 21-32 are presently pending in this application.

Response to Arguments
Applicant’s argument pages 8-9 of the remarks filed 03/10/2021 that Richard fails to disclose or suggest the amended limitation of claim 1. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 22 recites the limitation "the securing devices" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 depends on claims 1 and 21. However, neither claim 1 or 21 recite “securing device” so it is unclear which component of the vascular access system comprises securing device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-9, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (US 2004/0054405) in view of Herrig (US 2013/0060268).
Regarding claim 1, Richard discloses 
A vascular access system (figs. 1-12 and pars. 0033-0042), comprising: 
a first conduit (22, fig. 2 and par. 0033); 
a second conduit (24, fig. 2 and par. 0033); 
a connector (20, fig. 2 and par. 0034) comprising an inside luminal wall (inside luminal wall of 20), a first end (36, fig. 2), a second end (37, fig. 2), a first connecting member (32, figs. 
the connector (20) being configured to couple to an end of the first conduit and to an end of the second conduit (Examiner notes: the limitation “configured to coupled ...the second conduit” is interpreted as functional limitation. See figs. 2, 6 and pars. 0038-0039, the connector 20 is coupled to an end of the first conduit 22 and to an end of the second conduit 24 when the connecting members/straps are in their locked configuration) such that there is a continuous lumen (lumen from 22 to 20 to 24, see fig. 2) from the first conduit (22) to the second conduit (24); and 
wherein the connector (20) is configured to decouple from at least one of the first conduit and the second conduit (Examiner notes: the limitation “configured to decouple...the second conduit” is interpreted as functional limitation. See pars. 0038-0039, the locking of the strap is reversible, the strap is disengaged by separating the projection from the channel. When the strap is unlocked, the connector may be further manipulated or replaced. Therefore, the connector 20 is configured to decouple from the first and second conduits 22/24 so that the connector can be manipulated or replaced).

Regarding claim 1, Richard is silent about wherein at least one of the first and second connecting members further comprises a hinge.
Richard only discloses the first and second connecting members 32/33 (figs. 2 and 6) being straps with channel 100 and projection 102 that are coupled to lock the straps in a ring-like state (par. 0039).
However, Herrig teaches a vascular access system with connector (270, figs. 3-6) wherein the connector (270) comprises a connecting member (266) with a hinge (240, figs. 3, 6, par. 0031-0032 and 0043-0044), first and second members (278/280) wherein the first and 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Richard’s system by replacing the strap configuration with hinge configuration for the first connecting member and the second connecting member, as taught by Herrig. Doing so would be a simple substitution of one know element (strap configuration) for another (hinge configuration) to obtain predictable results (permitting easy coupling and very secure connection therebetween).
Regarding claim 8, Richard in view of Herrig,
Richard further discloses wherein the first connecting member (32) or the second connecting member (33) further comprises at least one of snap fits (100/102, fig. 6 and par. 0039), interfits, teeth, threaded connectors, key system, tension clips, seals, friction ridges, or any combination thereof.
Regarding claim 9, Richard in view of Herrig,
Richard further discloses wherein the connector (20) irreversibly couples to the first (22) or the second (24) conduit with the first connecting member (32) or the second connecting member (33) further comprising at least one of snap fits (100/102, fig. 6 and par. 0039), interfits, teeth, threaded connectors, key system, tension clips, seals, friction ridges, or any combination thereof (Examiner notes: see fig. 2, during the locked configuration and when the system is implanted into patient’s body, the connector 20 irreversibly couples to conduits 22/24).
Regarding claim 21, Richard in view of Herrig discloses the vascular access system of claim 1, as set forth above, except for wherein the first and/or second connecting members comprise at least one ridge that spans at least a portion of an exterior circumference of the connector.
However, Herrig teaches a vascular access system with connector (270, figs. 3-6) wherein the connector (270) comprises a connecting member (266) with at least one ridge (294 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the exterior circumference of Richard’s connecting members 32/33 with at least one ridge and the exterior circumference of Richard’s connecting body 30 with at least one ridge, as taught by Herrig’s ridges 294 and ridges 290, for the purpose of ensuring a secure connection between an outer surface of a graft and the connector (par. 0040 of Herrig) and ensuring a secure connection between an inner surface of the graft and the connector (par. 0039 of Herrig).
Regarding claim 22, Richard in view of Herrig,
Richard further discloses the securing devices (portions of 32 and 33 that are in direct contact with the conduits 22 and 24, see fig. 2)
Richard is silent about the securing devices configured to compress at least one said conduits against said at least one ridge.
However, Herrig teaches a vascular access system with connector (270, figs. 3-6) wherein the connector (270) comprises a connecting member (266) with at least one ridge (294 and 290) such that the securing device of the connecting member (portion of 270 that is in direct contact with the graft) is configured to compress the graft against said at least one ridge (pars. 0039-0040) to ensure secure connections between the graft and the connector (pars. 0039-0040).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the exterior circumference of Richard’s connecting members 32/33 with at least one ridge and the exterior circumference of Richard’s connecting body 30 with at least one ridge, as taught by Herrig’s ridges 294 and ridges 290, for the purpose of ensuring a secure connection between an outer surface of a graft and the connector (par. .

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (US 2004/0054405) in view of Herrig (US 2013/0060268) in further view of Cully et al. (US 2009/0076587).
Regarding claim 5, Richard in view of Herrig discloses the vascular access system of claim 1, as set forth above, except for wherein the first and/or second conduits are configured with an impermeable wall segment in a portion nearest to the connector.
Richard only discloses the first and second conduits (22/24) being vascular prostheses (par. 0033).
However, Cully teaches a vascular graft (14, fig. 4 and par. 0035) wherein the vascular graft comprises an intermediate layer (44) to provide an impermeable barrier between the inner and outer portions of the vascular graft and wherein the intermediate layer extends from one end of the vascular graft to the other end of the vascular graft (see fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Richard’s first and second conduits by adding an intermediate layer, as taught by Cully, for the purpose of providing an impermeable barrier (par. 0035 of Cully) to inhibit substantial leakage of blood.
Regarding claim 6, Richard in view of Herrig discloses the vascular access system of claim 1, as set forth above, except for wherein the first and/or second conduits are configured with an elastomeric wall segment to reduce bleeding after puncture or to improve sealing of the connector.
Richard only discloses the first and second conduits (22/24) being vascular prostheses (par. 0033).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Richard’s first and second conduits by adding an intermediate layer, as taught by Cully, for the purpose of reducing bleeding for hemodialysis graft applications when a dialysis needle is inserted through the graft wall and then withdrawn (par. 0035 of Cully).
Regarding claim 7, Richard in view of Herrig discloses the vascular access system of claim 1, as set forth above, except for further comprising a first therapeutic agent and a second therapeutic agent that are associated with one or both of an inner luminal surface and an outer abluminal surface of any of the first conduit, the second conduit, or the connector, wherein the vascular access system is configured to deliver a therapeutically effective dose of the first therapeutic agent and/or the second therapeutic agent to a mammal when the vascular access system is implanted within the mammal.
Richard only discloses the first and second conduits (22/24) being vascular prostheses (par. 0033).
However, Cully teaches a vascular graft (par. 0014) wherein the vascular graft comprises therapeutic agents wherein a first therapeutic agent and a second therapeutic agent that are associated with one or both of an inner luminal surface and an outer abluminal surface of any of the first conduit, the second conduit, or the connector (Examiner notes: see par. 0014 and claims 6-11, the vascular graft is provided with therapeutic agents wherein the agents are provided over at least a portion of an inner surface and over at least a portion of an outer surface), wherein the vascular access system is configured to deliver a therapeutically effective dose of the first therapeutic agent and/or the second therapeutic agent to a mammal when the 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Richard’s first and second conduits by adding therapeutic agents over at least a portion of the inner surface and over at least a portion of the outer surface, as taught by Cully, for the purpose of providing anticoagulants to the system (par. 0014 of Cully).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (US 2004/0054405) in view of Herrig (US 2013/0060268) in further view of Porter et al. (US 2005/0137614).
Regarding claim 14, Richard in view of Herrig discloses the vascular access system of claim 1, as set forth above, except for wherein the inside luminal wall of the connector is configured with a coating layer.
However, Porter teaches all or a portion of the inner surface of the connector being coated to prevent clot formation (par. 0045).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Richard’s connector by adding a coating layer, as taught by Porter, for the purpose of preventing clot formation (par. 0045 of Porter).
Regarding claim 15, Richard discloses the vascular access system of claim 1, as set forth above, except for wherein a geometry of the inside luminal wall of the connector is configured to enhance laminar flow.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Richard’s connector such that there is a smooth transition within the lumen of the connector, as taught by Porter, for the purpose of reducing turbulent or non-laminar blood flow (par. 0034 of Porter).

Claim(s) 23-25, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (US 2004/0054405) in view of Casiello et al. (US 2016/0030708).
Regarding claim 23, Richard discloses 
A vascular access system (figs. 1-12 and pars. 0033-0042), comprising: 
a first conduit (22, fig. 2 and par. 0033); 
a second conduit (24, fig. 2 and par. 0033); 
a connector (20, fig. 2 and par. 0034) comprising an inside luminal wall (inside luminal wall of 20), a first end (36, fig. 2), a second end (37, fig. 2), a first connecting member (32, figs. 2 and 6, pars. 0034 and 0038) on the first end (36, and a second connecting member (33, figs. 2 and 6, pars. 0034 and 0038) on the second end (37), 
the connector (20) being configured to couple to an end of the first conduit and to an end of the second conduit (Examiner notes: the limitation “configured to coupled ...the second conduit” is interpreted as functional limitation. See figs. 2, 6 and pars. 0038-0039, the connector 20 is coupled to an end of the first conduit 22 and to an end of the second conduit 24 when the connecting members/straps are in their locked configuration) such that there is a continuous lumen (lumen from 22 to 20 to 24, see fig. 2) from the first conduit (22) to the second conduit (24); and 
wherein the connector (20) is configured to decouple from at least one of the first conduit and the second conduit (Examiner notes: the limitation “configured to decouple...the second 

Regarding claim 23, Richard is silent about wherein a geometry of the inside luminal wall of the connector is a pattern extending along at least a portion of the inside luminal wall and is configured to enhance laminar flow.
However, Casiello teaches a system wherein a geometry of the inside luminal wall of the system (fig. 4 and pars. 0030-0031) is a pattern extending along at least a portion of the inside luminal wall and is configured to enhance laminar flow (par. 0030).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the inside luminal wall of Richard’s connector by adding protrusions, as taught by Casiello, for the purpose of promoting a laminar flow of fluid so that less pressure is required to achieve the same flow rate within the system (par. 0030 of Casiello).
Regarding claim 24, Richard in view of Casiello discloses the vascular access system of claim 23, as set forth above, except for wherein said pattern comprises ridges.
However, Casiello teaches wherein said pattern comprises ridges (32, fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the inside luminal wall of Richard’s connector by adding protrusions, as taught by Casiello, for the purpose of promoting a laminar flow of fluid so that less pressure is required to achieve the same flow rate within the system (par. 0030 of Casiello).
Regarding claim 25, Richard in view of Casiello discloses the vascular access system of claim 23, as set forth above, except for wherein said pattern comprises ridges configured in a uniform spiral along the length of the inside luminal wall.
However, Casiello teaches wherein said pattern comprises ridges (32) configured in a uniform spiral (fig. 4 and par. 0030) along the length of the inside luminal wall (31).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the inside luminal wall of Richard’s connector by adding protrusions, as taught by Casiello, for the purpose of promoting a laminar flow of fluid so that less pressure is required to achieve the same flow rate within the system (par. 0030 of Casiello).
Regarding claim 31, Richard in view of Casiello,
Richard further discloses wherein the first connecting member (32) or the second connecting member (33) further comprises at least one of snap fits (100/102, fig. 6 and par. 0039), interfits, teeth, threaded connectors, key system, tension clips, seals, friction ridges, or any combination thereof.
Regarding claim 32, Richard in view of Casiello,
Richard further discloses wherein the connector (20) irreversibly couples to the first (22) or the second (24) conduit with the first connecting member (32) or the second connecting member (33) further comprising at least one of snap fits (100/102, fig. 6 and par. 0039), interfits, teeth, threaded connectors, key system, tension clips, seals, friction ridges, or any combination thereof (Examiner notes: see fig. 2, during the locked configuration and when the system is implanted into patient’s body, the connector 20 irreversibly couples to conduits 22/24).

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (US 2004/0054405) in view of Casiello et al. (US 2016/0030708) in further view of Herrig (US 2013/0060268).
Regarding claim 26, Richard in view of Casiello discloses the vascular access system of claim 23, as set forth above, except for wherein the first and/or second connecting members comprise at least one ridge that spans at least a portion of an exterior circumference of the connector.
However, Herrig teaches a vascular access system with connector (270, figs. 3-6) wherein the connector (270) comprises a connecting member (266) with at least one ridge (294 and 290) that spans at least a portion of an exterior circumference of the connector (see fig. 4 and pars. 0039-0040).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the exterior circumference of Richard’s connecting members 32/33 with at least one ridge and the exterior circumference of Richard’s connecting body 30 with at least one ridge, as taught by Herrig’s ridges 294 and ridges 290, for the purpose of ensuring a secure connection between an outer surface of a graft and the connector (par. 0040 of Herrig) and ensuring a secure connection between an inner surface of the graft and the connector (par. 0039 of Herrig).
Regarding claim 27, Richard in view of Casiello and Herrig,
Richard further discloses the first and/or second connection members (32/33) comprise the securing devices (portions of 32 and 33 that are in direct contact with the conduits 22 and 24, see fig. 2).
Richard is silent about the securing devices configured to compress at least one said conduits against said at least one ridge.
However, Herrig teaches a vascular access system with connector (270, figs. 3-6) wherein the connector (270) comprises a connecting member (266) with at least one ridge (294 and 290) such that the securing device of the connecting member (portion of 270 that is in direct contact with the graft) is configured to compress the graft against said at least one ridge (pars. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the exterior circumference of Richard’s connecting members 32/33 with at least one ridge and the exterior circumference of Richard’s connecting body 30 with at least one ridge, as taught by Herrig’s ridges 294 and ridges 290, for the purpose of ensuring a secure connection between an outer surface of a graft and the connector (par. 0040 of Herrig) and ensuring a secure connection between an inner surface of the graft and the connector (par. 0039 of Herrig).

Claim(s) 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (US 2004/0054405) in view of Casiello et al. (US 2016/0030708) in further view of Cully et al. (US 2009/0076587).
Regarding claim 28, Richard in view of Casiello discloses the vascular access system of claim 23, as set forth above, except for wherein the first and/or second conduits are configured with an impermeable wall segment in a portion nearest to the connector.
Richard only discloses the first and second conduits (22/24) being vascular prostheses (par. 0033).
However, Cully teaches a vascular graft (14, fig. 4 and par. 0035) wherein the vascular graft comprises an intermediate layer (44) to provide an impermeable barrier between the inner and outer portions of the vascular graft and wherein the intermediate layer extends from one end of the vascular graft to the other end of the vascular graft (see fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Richard’s first and second conduits by adding an intermediate layer, as taught by Cully, for the purpose of providing an impermeable barrier (par. 0035 of Cully) to inhibit substantial leakage of blood.
Regarding claim 29, Richard in view of Casiello discloses the vascular access system of claim 23, as set forth above, except for wherein the first and/or second conduits are configured with an elastomeric wall segment to reduce bleeding after puncture or to improve sealing of the connector.
Richard only discloses the first and second conduits (22/24) being vascular prostheses (par. 0033).
However, Cully teaches a vascular graft (14, fig. 4 and par. 0035) wherein the vascular graft comprises an intermediate layer (44) wherein the intermediate layer is a layer of elastomer to reduce bleeding for hemodialysis graft applications when a dialysis needle is inserted through the graft wall and then withdrawn (par. 0035).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Richard’s first and second conduits by adding an intermediate layer, as taught by Cully, for the purpose of reducing bleeding for hemodialysis graft applications when a dialysis needle is inserted through the graft wall and then withdrawn (par. 0035 of Cully).
Regarding claim 30, Richard in view of Casiello discloses the vascular access system of claim 1, as set forth above, except for further comprising a first therapeutic agent and a second therapeutic agent that are associated with one or both of an inner luminal surface and an outer abluminal surface of any of the first conduit, the second conduit, or the connector, wherein the vascular access system is configured to deliver a therapeutically effective dose of the first therapeutic agent and/or the second therapeutic agent to a mammal when the vascular access system is implanted within the mammal.
Richard only discloses the first and second conduits (22/24) being vascular prostheses (par. 0033).
However, Cully teaches a vascular graft (par. 0014) wherein the vascular graft comprises therapeutic agents wherein a first therapeutic agent and a second therapeutic agent 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Richard’s first and second conduits by adding therapeutic agents over at least a portion of the inner surface and over at least a portion of the outer surface, as taught by Cully, for the purpose of providing anticoagulants to the system (par. 0014 of Cully).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T ULSH/Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783